Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election without traverse of invention II (claims 7-20) in the reply filed on 06/10/2022 is acknowledged.
           Non-elected claims 1-6 have been cancelled. 

Drawings
2.          The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/16 through 16/16.  See MPEP 608.2 (V) (t).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 7-8 and 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ono (6,226,877), provided in the IDs submitted on 09/22/2020. Regarding claim 7, Ono teaches a reciprocating saw 1, comprising: a gearcase cover 4; a shaft 20 connected to the gearcase cover 4 (Fig. 2A); wherein the gearcase cover 4 is integrally formed (as shown in Fig 2A, excluding the mounting means and the shaft 12) to include a first end including a cylindrical tube (defined by the cylindrical tube which houses the seal retainer 22, felt ring 23 and dust seal 24; Fig. 3) and a second end including a receiving portion (defined by the portion that receives bearing 13; Fig. 2A) with an open portion opposite the receiving portion. See Figs. 1-3 in Ono. 
       Regarding claim 8, Ono teaches everything noted above including that the gearcase cover 4 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 10-11, Ono teaches everything noted above including a securing cover (defined by the plate in Fig. 2A) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 4 via screws.  The securing cover and screws are not numbered in Ono. However, Ono shows the securing cover and the screws as seen in Fig. 2A; and this is also evidenced in figures of CMCS300 (non-patent Literature) provided with IDS submitted on 09/22/2020.
            Regarding claims 12, Ono teaches everything noted above including a yoke 15 on the shaft 12.  
  
5.          Claims 7-8, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wattenbach et al. (9,579,735), hereinafter Wattenbach. Regarding claim 7, Wattenbach teaches a reciprocating saw 20, comprising: a gearcase cover 44; a shaft 116 connected to the gearcase cover 44 (Fig. 4); wherein the gearcase cover 44 is integrally formed (as shown in Fig 4, the cover including the cylindrical tube and receiving portion are formed integrally) to include a first end including a cylindrical tube (defined by the cylindrical tube which receives shaft 92 of the motor) and a second end including a receiving portion (defined by the portion that receives one end of the shaft 116; Fig. 4) with an open portion opposite the receiving portion. See Figs. 1-4 in Wattenbach.  
       Regarding claim 8, Wattenbach teaches everything noted above including that the gearcase cover 44 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 10-11, Wattenbach teaches everything noted above including a securing cover (defined by the opposite or base shell 44; Fig 4)) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 44 via screws (Fig, 4).  
            Regarding claims 12, Wattenbach teaches everything noted above including a yoke (defined by the slot in end of the shat 116 which forms a yoke or a U-shaped end for receiving rod 112; Fig. 4) on the shaft 116.  
             Regarding claim 14, Wattenbach teaches a reciprocating saw 20 comprising: a housing 40; a motor 28 housed in the housing 40; a user-operable trigger 56 configured to operate the motor 28; a blade clamp 184 driven by the motor 28 through a reciprocating shaft 116; a gearcase (44, 68) adjacent to the motor, the gearcase including a base 68 (Fig. 4); and a gearcase cover 44; the gearcase housing the shaft 116, a track roller bearing 104, a counterbalance 204, and a pin (126 or 208) that rotates with the track roller bearing; wherein the gearcase cover 44 integrally formed (as shown in Fig 4, the cover including the cylindrical tube and receiving portion are formed integrally) to include a first end including a cylindrical tube (defined by the cylindrical tube which receives shaft 92 of the motor) and a second end including a receiving portion (defined by the portion that receives one end of the shaft 116; Fig. 4) with an open portion opposite the receiving portion. See Figs. 1-4 in Wattenbach
             Regarding claim 15, Wattenbach teaches everything noted above including that the gearcase cover 44 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 17-18, Wattenbach teaches everything noted above including a securing cover (defined by the opposite or base shell 44; Fig 4)) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 44 via screws (Fig, 4).  
            Regarding claims 19, Wattenbach teaches everything noted above including a yoke (defined by the slot in end of the shat 116 which forms a yoke or a U-shaped end for receiving rod 112; Fig. 4) on the shaft 116.  

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Schoenek et al. (2005/0239591 A1), hereinafter Shoenek. Regarding claim 9, Ono does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Ono teaches that the gearcase cover is an integrally formed case. However, Ono does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek. It would have been obvious to a person of ordinary skill in the art to form Ono’s gearcase cover from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

8.       Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono.            Regarding claim 13, Ono also does not explicitly disclose that the yoke is welded to the shaft. However, Official Notice is taken that the use of welding as a mounting means is old and well known in the art.

9.       Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen et al. (2020/0094432 A1), hereinafter Monzen. Regarding claim 14, Ono teaches a reciprocating saw 1 comprising: a housing 5; a motor 7 housed in the housing 5; a user-operable trigger (not shown) inherently configured to operate the motor 5; a blade clamp (Fig. 1) driven by the motor 5 through a reciprocating shaft 12; a gearcase 2 adjacent to the motor, the gearcase including a base 3 and a gearcase cover 4; the gearcase housing the shaft 12; wherein the gearcase cover 4 is integrally formed (as shown in Fig 2A, excluding the mounting means and the shaft 12) to include a first end including a cylindrical tube (defined by the cylindrical tube which houses the seal retainer 22, felt ring 23 and dust seal 24; Fig. 3) and a second end including a receiving portion (defined by the portion that receives bearing 13; Fig. 2A) with an open portion opposite the receiving portion. See Figs. 1-3 in Ono. 
                  Ono does not explicitly teach that the gear case also includes a track roller bearing, a counterbalance, and a pin that rotates with the track roller bearing. However, Monzen teaches a reciprocating saw 1 comprising: a housing 2; a motor 3 housed in the housing 3; a blade clamp 8 driven by the motor 3 through a reciprocating shaft 7; a gearcase (23, 24)  adjacent to the motor, the gearcase including a base 24 and a gearcase cover 23; the gearcase housing the shaft 7, a track roller bearing (611-612), a counterbalance 62, and a pin 613 that rotates with the track roller bearing. See Figs.  1-18 in Monzen. It would have been obvious to a person of ordinary skill in the art to provide Ono’s reciprocating saw with the track roller bearing, counterbalance and pin, as taught by Monzen, in order to facilitate and enhance the reciprocating of the shaft. 
            Regarding claim 15, Ono teaches everything noted above including that the gearcase cover 4 is inherently integrally formed via casting. It should also be noted that the claim is related to a reciprocating saw as an apparatus, Therefore, the patentability of the reciprocating saw including the gearcase cover has nothing to do with the method of forming the gearcase (by casting).    
          Regarding claims 17-18, Ono teaches everything noted above including a securing cover (defined by the plate in Fig. 2A) at or adjacent to the open portion; wherein the securing cover is secured to the gearcase cover 4 via screws.  The securing cover and screws are not numbered in Ono. However, Ono shows the securing cover and the screws as seen in Fig. 2A; and this is also evidenced in 
in figures of CMCS300 (non-patent Literature) provided with IDS submitted on 09/22/2020.
            Regarding claims 19, Ono teaches everything noted above including a yoke 15 on the shaft 12.  
            Regarding claim 20, Ono also does not explicitly disclose that the yoke is welded to the shaft. However, Official Notice is taken that the use of welding as a mounting means is old and well known in the art.

10.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Monzen and further view of Schoenek. Regarding claim 16, Ono does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Ono teaches that the gearcase cover is an integrally formed case. However, Ono does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek.  It would have been obvious to a person of ordinary skill in the art to form the gearcase cover of Ono’s reciprocating saw, as modified by Monzen, from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

11.       Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wettenbach in view of Schoenek. Regarding claims 9 and 16, Wettenback does not explicitly teach that the gearcase cover is an integrally formed aluminum cast. Wettenbach teaches that the gearcase cover is an integrally formed case. However, Wettenbach does not explicitly teach that the gearcase cover is formed from aluminum. Schoenek teaches a gearcase cover 40 which is an integrally aluminum cast. See Figs. 1-3 and paragraph 0016 in Schoenek. It would have been obvious to a person of ordinary skill in the art to form Wettenbach’s gearcase cover from aluminum, at taught by Schoenek, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Sugino et al. (2016/0303668 A1) teach a reciprocating saw. 
Develius (4,474,077) teaches a gearcase cover 29 which an integrally aluminum cast. 

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

June 20, 2022